Citation Nr: 0635815	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
can consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the veteran was honorably discharged from 
active duty in June 1972 because of not meeting medical 
fitness standards at the time of his enlistment.  See DD Form 
214.  He filed a service connection claim for the right foot 
disability in June 1972 which was denied via an October 1972 
rating decision as the evidence indicated his post-operative 
residuals of right club foot pre-existed service, were not 
aggravated by any in-service injury, and had not increased in 
severity during his period of service.  The veteran did not 
file a notice of disagreement and this determination became 
final.  He again attempted to establish service connection 
for a right ankle disability in 1998 but he did not perfect 
his appeal.  The veteran is again claiming that his period of 
active duty aggravated his right foot condition.  

However, prior to appellate review of his claim, additional 
development is required.  Specifically, the May 2006 hearing 
transcript reveals the veteran indicated he is in receipt of 
Social Security Administration (SSA) disability benefits in 
part due to his right ankle.  The medical evidence used to 
adjudicate that decision may be material to this claim. As 
such, the veteran's SSA records must be secured.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2006).
Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA all records pertinent 
to the veteran's 2005 favorable 
determination for Social Security 
disability benefits, to include the 
medical records relied upon concerning 
that claim.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, and all evidence 
received, since January 2006.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


